Citation Nr: 1139746	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-20 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than April 28, 2000, for the grant of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2006, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In September 2008, the Board denied the Veteran's claim for an effective date earlier than April 28, 2000, for the grant of service connection for a low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2009, the Court granted a joint motion of the parties and remanded the claim to the Board for action consistent with the joint motion.

In September 2009, the Board remanded the claim to the RO for further development, in accordance with the instructions set forth in the joint motion.  The claim is again before the Board for appellate review.

In September 2010, the Veteran submitted additional evidence directly to the Board, with a subsequent waiver of initial RO consideration of the evidence, dated October 2011.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).


FINDING OF FACT

A claim of entitlement to service connection for a low back disability was not received prior to April 28, 2000.



CONCLUSION OF LAW

The criteria for an effective date earlier than April 28, 2000, for service connection for a low back disability have not been met.  38 U.S.C.A. § 5110 (West 2002);      38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice by letter mailed in January 2007.  Although this letter was sent after the initial adjudication of the claim, the Board has determined that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that the claim was readjudicated in May 2008 and in August 2010.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency would have been different had VCAA notice been provided at an earlier time.

The record also reflects that the Veteran's service treatment records, VA medical records, and private treatment records have been obtained.  In addition, efforts have been made to locate additional records from VA facilities in Illinois and Florida. Although these efforts were unsuccessful, it is clear that further efforts to obtain such records would be futile.  The Veteran was provided with notice in accordance with 38 C.F.R. § 3.159(e), and a memorandum of formal finding of unavailability was associated with the claims file.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that RO has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "application" or "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.       38 C.F.R. § 3.1 (2010). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as best friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2010).

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2010). 

Analysis

The Veteran contends that an effective date earlier than April 28, 2000, is warranted for the grant of service connection for a low back disability.  In numerous written statements and at the May 2006 hearing, he asserted that he previously submitted claims for service connection for a low back disability to VA facilities in Rock Falls, Illinois, and St. Petersburg, Florida, in 1974 and 1975, respectively.  He also asserted that a claim was filed on his behalf during National Guard training in 1975 at Fort McCoy, Wisconsin, although he did not indicate where this claim allegedly was filed. 

The Board has considered carefully the Veteran's contentions, as well as the written statements from his family which corroborate them.  The Veteran and his family are competent to report on matters of which they have personal knowledge.  However, the Board must determine whether competent evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the Board concludes that the evidence of record does not support the Veteran's claim for an effective date earlier than April 28, 2000.  A thorough review of the record reveals only one claim for service connection for a low back disability, and that claim was received by the RO on April 28, 2000.  There is no earlier action or communication from the Veteran, his representative, or any other party which could be construed as a claim, either formal or informal, for service connection for a low back disability.  Indeed, the only documents of record which pre-date the Veteran's April 2000 claim are several records pertaining to his educational assistance benefits.  These records include an application for program of education or training which was received by the St. Petersburg RO in November 1976.  On that form, the Veteran checked a box to indicate that he previously had applied for dental or outpatient treatment.  He also check a box marked "other" and explained that he previously had applied for a house loan.  However, he did not check the box indicating that he previously had applied for disability compensation or pension. 

The Veteran has also submitted correspondence from the State of Illinois Veterans' Commission (in Rock Falls, Illinois), dated in August 1975, returning the Veteran's DD 214 to him and providing him with identification cards.  At his hearing, and on several written statements, the Veteran testified that he filed a claim with VA at the Rock Falls, Illinois office, and the RO sent him identification cards.  The Board notes, however, that the Illinois Veterans' Commission is a state veterans' organization and is not affiliated with VA.  If the Veteran filed a claim with this state organization, it does not qualify as a claim for VA benefits unless it was received by VA.  Here, the Veteran appears to be confusing his interaction with a state-run veterans' organization and VA.

Further, the Board notes that when the Veteran first filed his claim for entitlement to service connection for a low back disability in April 2000, he marked on his formal claim that he had only previously filed a claim for veterans educational assistance.  The Veteran did not mark that he had previously filed a claim for disability compensation or pension.  Along with his formal application for benefits, the Veteran included a written statement.  He noted that in 1974, he was unable to find work.  No mention of filing a claim was made.  The Veteran also wrote that in the late-1970's, he went to the VA Medical Center in St. Petersburg, Florida, where he "stated [his] two disabilities but was not able to get any satisfaction."  He noted that, since that time, he lived with the problems and believed the military would not help him.

In the Veteran's March 2001 Notice of Disagreement with his original claim for service connection for a low back disability, the Veteran wrote the following:

I am requesting a regional hearing with my attorney and further request that my military records also be used as proof positive evidence that my claim is 100% military related.  Why else would I waste our time?  I should have filed this claim in 1974 and been compensated since then.  How far back do you go to start the compensation?  (Emphasis in the original.)

The Board notes the statement, "I should have filed this claim in 1974 and been compensated since then" (emphasis added) clearly indicates that the Veteran did not file a claim in 1974.  This correspondence also reveals that the Veteran was concerned about his possible effective date.

In January 2002, the Veteran submitted another Notice of Disagreement relating to his back.  He stated the following:

In addition to the file copies I originally sent in with the first claim letter, I have enclosed many documents that I'll bet are not in my filed today!  They should be but you can see my point which helps substantiate my claim.  Please check them against the file and see how many are missing!  After all these years and not claiming sooner as maybe now I should have, I trusted my files would be complete.  What else can I say? . . . This [back disability] has been since 1972 and I don't believe in any way that I have abused the claim system or I would have tried to collect all along.  I believed it was finally time to get the assistance due me and not take advantage of the program.  (Emphasis added.)

Again, the Veteran plainly states in this correspondence that he went "all these years" without "claiming sooner" any disabilities.  He noted that he believed it was finally time to receive his benefits.  Thus, this statement also clearly indicates that the Veteran did not file a previous claim for compensation.

The Board observes that once the Veteran's claim was granted, and he learned that his effective date was not retroactive to the date of his separation from service, he began to argue that he filed claims prior to April 2000.  However, based on the evidence of record prior to when the benefit arose, as discussed in detail above, the Board finds that the Veteran's statements that he filed an earlier claim are not credible.

The Board also notes that the claims file contains several sworn statements from the Veteran's family, indicating that the Veteran filed claims for compensation in 1974 in Illinois, and subsequently in St. Petersburg, Florida.  Similar to the Veteran, however, the family members note that he filled out paperwork and filed claims with the Rock Falls office (the state office discussed above).  Further, there is no indication that any of the Veteran's family members were actually present when he allegedly filed his claims.  In a sworn statement from the Veteran's father dated in January 2010, he wrote that the Veteran's physician stated that he could substantiate that the Veteran sustained service-connected injuries in the Army Infantry.  He also stated that the Veteran's physician notified VA in Rock Falls, Illinois that the Veteran had not passed back physicals for his job, and subsequently notified VA in writing that it should provide vocational assistance to the Veteran and pay for therapy.  None of these statements supports the Veteran's claim for an effective date prior to April 28, 2000 for his grant of service connection for a low back disability because they do not establish that the Veteran actually filed a compensation claim for his back disability with VA prior to April 28, 2000.  Further, the Board affords more probative weight to the Veteran's own statements prior to his claim for an earlier effective date, as they are more reliable than statements made by the Veteran, or on his behalf, after the Veteran discovered his effective date was not retroactive to his date of separation.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of testimony).

In addition, the Board notes that efforts to obtain additional records supportive of the Veteran's claim for an earlier effective date have been unsuccessful.  Pursuant to the Board's November 2006 remand instructions, the ROs in Chicago and St. Petersburg were asked to search for any documentation showing that a claim had been filed at Rock Falls, Illinois, in 1974 or in St. Petersburg, Florida, in 1975.  Searches were conducted using the Veteran's identifying information, as well as a female variation of the Veteran's first name that appeared on correspondence from the St. Petersburg RO in 1976.  However, both ROs reported that they were unable to locate any pertinent documentation.

The Board acknowledges the Veteran's belief that his original claims, and any copies thereof, were destroyed or lost by VA and that any reasonable doubt regarding the Veteran's contentions should be resolved in his favor.  However, despite thorough development of this claim, there continues to be no credible evidence that a claim for service connection for a low back disability was filed prior to April 28, 2000.  As noted, although the Veteran and his family contend that he already had filed claims in 1974 and 1975, he did not so indicate on the November 1976 or May 2000 applications.  None of the correspondence between the Veteran and the St. Petersburg RO dated between 1977 and 1979 refers to a previously filed claim for service connection.  Moreover, a search by the ROs in Chicago and St. Petersburg yielded no documentation of an earlier claim.  Most significantly, in correspondence with VA prior to his grant of service connection for a low back disability, the Veteran freely admitted that he never filed an earlier claim, and indicated that he wished he had.

In light of the foregoing, the Board concludes that entitlement to an effective date earlier than April 28, 2000, for the grant of service connection for a low back disability is not warranted.


ORDER

Entitlement to an effective date earlier than April 28, 2000, for the grant of service connection for a low back disability, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


